          Case 2:19-cv-00875-DWL Document 27 Filed 08/27/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Yolanda Rangel,                                   No. CV-19-00875-PHX-DWL
10                  Plaintiff,                         ORDER
11   v.
12   Commissioner        of      Social   Security
     Administration,
13
                    Defendant.
14
15            Pending before the Court are (1) Plaintiff’s motion for an award of attorneys’ fees
16   under the Equal Access to Justice Act (“EAJA”) seeking $8,014.23 (Doc. 25) and (2) a

17   stipulation1 by the parties that Plaintiff be awarded $7,214.23 in EAJA fees and expenses
18   (Doc. 26).

19            IT IS ORDERED that the parties’ Stipulation for Award of Attorney Fees under

20   the Equal Access to Justice Act (Doc. 26) is granted and Plaintiff is awarded $7,214.23 in
21   EAJA fees and expenses. The motion (Doc. 25) is denied as moot.
22            IT IS FURTHER ORDERED that, pursuant to the parties’ stipulation, if the

23   government determines that Plaintiff does not owe a debt subject to offset under the

24   Treasury Offset Program, 31 U.SC. § 3716(c), and the government agrees

25   to waive the requirements of the Anti-Assignment Act, 31 U.S.C. § 3727, the government

26   shall pay the EAJA award to Plaintiff’s counsel. If there is a debt owed under the
27   1
           “Ideally, of course, litigants will settle the amount of a fee. Where settlement is
     not possible, the fee applicant bears the burden of establishing entitlement to an award
28   and documenting the appropriate hours expended and hourly rates.” Hensley v.
     Eckerhart, 461 U.S. 424, 437 (1983).
      Case 2:19-cv-00875-DWL Document 27 Filed 08/27/20 Page 2 of 2



 1   Treasury Offset Program, the remaining EAJA award after offset will be paid by a check
 2   made out to Plaintiff but delivered to Plaintiff’s counsel.
 3          Dated this 27th day of August, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
